Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 3 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 10th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

TRAVIS LEE ANDERSON, Appellant                       On Appeal from the Criminal District Court
                                                     No. 3, Dallas County, Texas
No. 05-14-00182-CR          V.                       Trial Court Cause No. F12-50734-J.
                                                     Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                         Lang and Whitehill participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 22nd day of September, 2015.




                                                                       LISA MATZ, Clerk